Citation Nr: 0120801	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The appellant had active duty for training from October 5, 
1979, to October 22, 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

2.  Disability productive of bilateral ankle edema existed 
prior to service and did not chronically increase in severity 
during or as a result of service.

3.  A fracture, arthritis and fusion of the appellant's right 
ankle are due to a post-service injury.

CONCLUSION OF LAW

Bilateral ankle disability was not incurred in or aggravated 
by active duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1131, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 3.6, 3.303 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records reflect that no 
disqualifying defects or communicable diseases were noted 
during her January 1979 entrance physical examination.  
Treatment notes show that she presented on October 9, 1979, 
complaining of painful and swollen ankles.  The assessment 
was Achilles tendonitis, mild, bilateral.  She was seen again 
on October 10 with the same complaint.  On October 15, she 
was seen again.  The assessment was bilateral bursitis, and 
the appellant was placed on limited duty.  The appellant's 
physical profile record indicates that she suffered from 
"ankle pain" and that the restrictions imposed were to 
expire after five days.  The appellant was seen again on 
October 16 and 17.  An October 18 physical profile record 
indicates that the appellant would be subject to limited duty 
until the completion of a medical board.  On October 21, the 
appellant presented to the emergency room with further 
complaints of ankle pain.  Recurrent ankle edema was 
assessed. 

The report of an Entrance Physical Review Board, dated 
October 24, 1979, notes that the appellant had presented with 
bilateral swelling and pain in her ankles.  X-rays revealed 
soft tissue edema but were otherwise unremarkable.  The 
diagnosis was chronic edema, both ankles.  It was determined 
that the appellant was incapable of active military training 
as a result of chronic edema of both ankles, and that the 
disability existed prior to service and was not aggravated by 
service.  The appellant was recommended for separation.  Her 
request for separation indicates that she was counseled 
concerning her right to request retention regardless of her 
failure to meet medical fitness standards at the time of her 
enlistment.  She declined to request retention.

The appellant has submitted private medical records in 
support of her claim.  A February 1996 office note from Errol 
L. Bennett, M.D. reveals that the appellant was seen for 
impairment assessment concerning the right ankle, which had 
been the site of injury on August 22, 1988.  With regard to 
the appellant's history, the physician noted that she 
suffered a fracture of the right ankle when she fell at work.  
She underwent open reduction internal fixation, but suffered 
from persistent swelling and limited walking capacity 
approximately one year after the surgery.  According to the 
history, she underwent an ankle fusion.  Physical examination 
revealed a grossly swollen right ankle that was painful on 
motion.  

An October 1998 office note from Stuart D. Miller, M.D. 
reports that the appellant presented with pain in her foot.  
X-rays of the ankle demonstrated marked arthrosis at the 
subtalar joint with multiple degenerative changes.  Surgery 
was recommended.  

In a letter dated in November 1998, Segun Lawoyin, M.D., 
indicated that the appellant had arthritis of her right ankle 
as a result of injury sustained several years ago.  

Medical evidence documenting later treatment of the appellant 
for right ankle complaints is also of record.  This evidence 
includes no reference to the appellant's military service or 
to the existence of any right ankle problems prior to the 
1988 injury.  

A February 1999 statement from Dr. Sheldon Amsel indicates 
that he was the appellant's physician from 1976 to 1986, that 
he saw her on 9 occasions from July 1976 to April 1981, and 
that on none of those occasions did she have or complain of 
ankle edema.  

In August 1999, the appellant submitted a statement in 
support of her claim.  She indicated that she had requested 
medical records from "District of Columbia Hospital," from 
Dr. Noel Barnett, and from the University of Maryland 
Hospital.  She provided copies of letters requesting the 
noted records.




II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is the be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

The record reflects that through the statement of the case 
and supplemental statement of the case, the appellant has 
been informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO and its reasons for 
denying her claim.  In addition, in a letter dated in 
February 2001, the RO informed the appellant of the VCAA, the 
evidence it had considered and its belief that all pertinent 
evidence had been received.  It also invited the appellant to 
submit any additional evidence she believed to be pertinent.  
The appellant has not identified and the Board is not aware 
of any additional evidence or information, which could be 
obtained to substantiate her claim.  In particular, the Board 
notes that in her August 1999 statement, the appellant 
indicated that she had contacted particular health care 
providers for the purpose of obtaining additional records.  
She was apparently unsuccessful in obtaining records from 
those health care providers.  She has not indicated that 
additional records are available from any of those health 
care providers or requested VA to request records from any of 
those health care providers.  Therefore, the Board is 
satisfied that the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.

III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 
C.F.R. §§ 3.6, 3.303. 

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant contends that during her basic training she 
developed edema of both ankles as a result of the rigors of 
physical training and wearing combat boots.  She denies that 
this condition existed prior to service, but does argue in 
the alternative that if the disability existed prior to 
service it was aggravated by service.  She also asserts that 
the fall resulting in additional right ankle disability in 
1988 was caused by weakness in her ankles due to the edema in 
service.  

As a preliminary matter the Board notes that as reservist 
with active duty for training only who has not yet 
established service connection for any disability, the 
appellant has not established her status as a veteran and is 
not entitled to the presumption of soundness accorded 
veterans under 38 U.S.C.A. § § 1111, 1137 (West 1991).  In 
this regard the Board notes that a veteran is a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2000).  Active military, 
naval, and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 C.F.R. § 3.6(a).

With respect to the contention that the disability resulting 
in bilateral ankle edema did not exist prior to service, the 
Board notes that the appellant is qualified to offer evidence 
concerning matters susceptible to lay observation, but is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Although Dr. Amsel reported in February 1999 that the 
appellant did not have or complain of ankle edema when he saw 
her on several occasions prior to her active duty for 
training in 1979, he also reported that she did not have or 
complain of ankle edema when he saw her on several occasions 
in 1980 and 1981.  Dr. Amsel did not provide an opinion 
concerning the etiology of any current ankle disability.  In 
fact, he did not indicate that the appellant currently has an 
ankle disability or that she has ever had an ankle disorder.  
Therefore, to the extent that Dr. Amsel's statement is 
relevant to the questions presented in this appeal, it 
suggests that the ankle edema experienced by the appellant 
during service was an acute condition rather than a chronic 
condition subject to service connection.  

The medical evidence probative of the status of the 
appellant's ankles during service is limited to the service 
medical records.  They show that it was determined that the 
ankle edema existed prior to service and was not aggravated 
by service.

There is no post-service medical evidence of left ankle 
disability.  The post-service medical evidence of right ankle 
disability consistently links the disability to the injury in 
1988 without any reference to the existence of right ankle 
edema or any other right ankle disorder prior to the 1988 
injury.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.

ORDER

Service connection for a bilateral ankle disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

